Title: Land Grant, from Thomas, Lord Fairfax, 20 October 1750
From: Fairfax of Cameron, Thomas Fairfax, sixth baron
To: Washington, George



20 Oct. 1750

 20 Oct. 1750. “The Right Honourable Thomas Lord Fairfax . . . for and in Consideration of the Composition to Me paid And for the annual Rent hereafter reserved I . . . do give grant and Confirm unto Mr George Washington of the County of King George a certain Tract of waste and ungranted Land in Frederick County, which he bought of Capt. Thomas Rutherford, known by the Name of Dutch George’s and is bounded as by a Survey thereof made by Mr George Byrne as followeth . . . Containing Four hundred and Fifty three Acres, Together

with all Rights Members and Appurtenances thereunto belonging Royal Mines Excepted And a full third part of all Lead, Copper, Tinn Coals, Iron Mines and Iron Ore that shall be found thereon . . . Yielding and Paying To Me . . . Yearly and every year on the Feast day of St Michael the Archangel the Fee Rent of One Shilling Sterling Money for every Fifty Acres of Land hereby granted . . . Given at my Office in the County of Fairfax within my said Proprietary under my Hand and Seal Dated this twentyeth day of October . . . One thousand Seven hundred and Fifty.”
